                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 JOYCE KAY GODWIN,                    )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00024-MR
                                      )             1:17-cr-00008-MR-WCM
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 12, 2019 Memorandum of Decision and Order.

                                               February 12, 2019
